t c summary opinion united_states tax_court ronald and barbara carter petitioners v commissioner of internal revenue respondent docket no 8430-04s filed date ronald and barbara carter pro_se scott thomas welch for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioners seek a review under sec_6320 of respondent’s decision to 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue proceed with collection of their federal_income_tax liabilities for the tax_year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was laplace louisiana petitioners live and work in louisiana mrs carter was not employed during mr carter retired from kaiser aluminum on date after being employed there for years mr carter exercised an early retirement payout during a strike during mr carter received retirement benefits in the form of a dollar_figure per month pension from frank russel trust co mr carter also received a cash payout for saved vacation time the record does not reflect the exact amount of this payout petitioners filed a timely joint federal_income_tax return for on the return petitioners failed to include as gross_income the retirement benefits mr carter received that year on date respondent determined a deficiency and issued separate notices of deficiency to petitioners the 2mr carter also testified to working nights in some capacity during the year in question and until a few weeks before trial when he began receiving disability payments he did not specify the nature of his work the deficiency assessed related solely to the retirement benefits received from kaiser aluminum therefore the nature of mr carter’s other employment is inconsequential deficiency was for taxable_year in the amount of dollar_figure and the sec_6662 accuracy-related_penalty of dollar_figure petitioners failed to petition this court with respect to the notices of deficiency and respondent in due course assessed the deficiency and the accuracy-related_penalty recited above on date respondent notified petitioners of an intent to levy with respect to their unpaid tax_liability for and advised them of their right to a hearing under sec_6330 on date respondent notified petitioners of an intent to file a federal_tax_lien and served notice of their right to a hearing under sec_6320 on date petitioners filed a timely form request for a collection_due_process_hearing under sec_6320 however the request was untimely with respect to sec_6330 in their request petitioners challenged the underlying tax_deficiency and stated they were paying too much on retirement petitioners did not offer any documentation in 3petitioners filed a form with respect to the sec_6330 levy notice however petitioners signed and dated the form on date the form was postmarked on date and was received by the irs on date which fell outside the 30-day statutory requirement sec_6330 irs appeals_office however afforded petitioners an equivalency hearing and subsequently denied relief because petitioners’ request fell outside the 30-day period they are not entitled to judicial review of the appeals officer’s determination with respect to the sec_6330 notice_of_intent_to_levy support of this assertion nor did they propose any collection alternatives on date respondent issued a notice_of_determination to petitioners concluding the irs’s filing of the ntfl was appropriate given the facts and circumstances presented for appeals consideration in this case and is therefore sustained petitioners filed a timely petition in this court appealing the appeals officer’s determination the only issue petitioners raised both during appeals and at trial was a challenge to the validity of the underlying income_tax_liability for the year at issue petitioners may challenge the underlying tax only if they did not receive a statutory_notice_of_deficiency or were not otherwise afforded an opportunity to dispute the tax_liability sec_6330 c b 114_tc_604 114_tc_176 receipt of a notice_of_deficiency for purposes of this section means receipt in time to petition this court for a redetermination of the deficiency asserted in the notice sec_301_6330-1 q a-e2 proced admin regs petitioners asserted for the first time at trial that they never received the above-mentioned notices of deficiency respondent has the burden of showing that petitioners received the notices of deficiency see calderone v commissioner tcmemo_2004_240 in the absence of clear evidence to the contrary respondent may rely upon presumptions of official regularity and delivery or other circumstantial evidence to prove receipt sego v commissioner supra pincite 119_tc_183 respondent established that the duplicate notices of deficiency were separately mailed to petitioners by certified mail to their last_known_address the address on petitioners’ federal_income_tax return petitioners admitted they had resided at that address for at least years and still reside there mr carter testified he lived away from this residence with his mother during part of the year at issue however he also acknowledged that mrs carter stayed at that residence and delivered mail to him during that time mr carter stated he had experienced no problems receiving his mail during that period the notices of deficiency were not returned undelivered and all other correspondence between petitioners and the irs was delivered to and from that address furthermore correspondence from petitioners to agents of the irs specifically referenced and challenged the determinations in the notices of deficiency therefore the court finds that petitioners received the duplicate notices of deficiency and are therefore precluded from challenging the underlying liability where the underlying tax_liability is not at issue as in this case this court reviews the determination under an abuse_of_discretion standard sego v commissioner supra an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 121_tc_111 petitioners received an appropriate hearing under sec_6320 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 sec_301_6330-1 q a-d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary petitioners have neither alleged nor proven that respondent abused his discretion in denying relief on this record the court holds that there was no abuse_of_discretion in sustaining the notice of intent to file a federal_tax_lien respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
